Citation Nr: 0006820	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  93-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of cerebrovascular accident, with left 
hemiparesis and disorientation (minor).

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



INTRODUCTION

The veteran served on active military duty from October 1952 
to October 1972.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).

In a statement dated in May 1999, the veteran raised the 
issue of entitlement to a seizure disorder, secondary to his 
service-connected disorders.  This issue has not been 
developed or adjudicated for appellate review and is 
therefore referred to the RO for appropriate disposition.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for residuals of cerebrovascular accident, with 
left hemiparesis and disorientation (minor), and entitlement 
to special monthly compensation based on the need for regular 
aid and attendance are addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  Manifestations of the veteran's hypertension 
contemporaneous to the rating decision dated in April 1992, 
included diastolic pressure predominantly less than 100, and 
systolic pressure predominantly less than 160, with the use 
of continuous medication.  

2.  Current manifestations of the veteran's hypertension do 
not include diastolic pressure of 120 or more or moderately 
severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).

2.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Upon review of the record, the Board concludes that the 
veteran's claims for entitlement to an initial rating in 
excess of 10 percent for hypertension, and for entitlement to 
an increased rating for hypertension are well grounded within 
the meaning of the statute and judicial construction.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. 
§ 5107(a).  The VA therefore has a duty to assist the veteran 
in the development of facts pertinent to his claims.  In this 
regard, the veteran's service medical records, post-service 
private clinical data, and VA outpatient, hospitalization, 
and examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claims and that 
he has been adequately assisted in the development of these 
issues.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  The 
criteria in the VA's SCHEDULE FOR RATING DISABILITIES, codified in 
C.F.R. Part 4, for evaluating the degree of impairment 
resulting from service-connected cardiovascular disorders 
were changed during the course of the veteran's appeal.  
Compare 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997), with 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  However, in 
this case, the RO reviewed the veteran's claim under the old 
and new criteria and it provided the veteran with the new 
criteria in the statement of the case and a supplemental 
statement of the case.  Accordingly, the Board concludes that 
the veteran will not be prejudiced by the Board's review of 
his claim on appeal because due process requirements have 
been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97 at 2.

Under the old criteria set forth under Diagnostic Code 7101, 
a 10 percent disability rating is assigned when the diastolic 
pressure is 100 or more, or with the use of continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
A 20 percent disability rating is assigned when the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
Id.  A 40 percent rating is assigned when the diastolic 
pressure is predominantly 120 or more and moderately severe 
symptoms.  Id.  A 60 percent evaluation is for assignment 
when the diastolic pressure is predominantly 130 or more and 
severe symptoms.  Id. 

Under the revised schedular criteria set forth under 
Diagnostic Code 7101, effective January 12, 1998, a 10 
percent disability rating is assigned when the diastolic 
pressure is 100 or more, or systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure of 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
A 20 percent rating is assigned when the diastolic pressure 
is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Id.  A 40 percent rating is 
assigned when the diastolic pressure is predominantly 120 or 
more.  Id.  A 60 percent rating is assigned when the 
diastolic pressure is predominantly 130 or more.  Id. 

A.  Initial Rating

By a rating decision dated in April 1992, the RO found the 
veteran's hypertension was secondary to his service-connected 
diabetes mellitus.  Accordingly, service connection for 
hypertension was granted, and the RO assigned a 10 percent 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1992).  This rating 
contemplates hypertension with a diastolic pressure 
predominantly 100 or more, or that is controlled by 
medication.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected hypertension, 
rather than as a disagreement with the original rating award 
for this disorder.  However, the statement of the case and 
the supplemental statements of the cases have provided the 
veteran with the appropriate, applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for the 
veteran's service-connected hypertension.  Consequently, the 
Board sees no prejudice to the veteran in recharacterizing 
the issue on appeal to properly reflect the veteran's 
disagreement with the initial disability evaluation assigned 
to his service-connected hypertension.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

As noted above, the RO granted service connection and 
originally assigned a 10 percent evaluation for hypertension 
the day the veteran's claim of entitlement to service for 
hypertension was received, i.e., February 10, 1992.  See 
38 C.F.R. § 3.400 (1999).  Subsequent to this decision, the 
RO granted a 20 percent disability rating for hypertension, 
effective as of June 17, 1996.  Accordingly, the issue before 
the Board is entitlement to an initial evaluation in excess 
of 10 percent for hypertension for the period of February 10, 
1992, to June 17, 1996.  

After review of the evidence, there is no medical evidence of 
record that would support a rating, under the old or revised 
rating criteria, in excess of 10 percent for hypertension at 
any time subsequent to the day the veteran's claim of 
entitlement to service for hypertension was received, i.e., 
February 10, 1992, and the day the RO granted a 20 percent 
disability rating for hypertension, i.e., June 17, 1996.  The 
medical records contemporaneous to this rating included the 
veteran's service medical records, private medical records, 
post-service military records, and VA medical records.  The 
medical evidence during the period in question revealed that 
the veteran's diastolic pressure was predominantly less than 
100, and that it was well-controlled by medication.  
Accordingly, an initial rating in excess of 10 percent for 
hypertension is not warranted.

B.  Increased Rating

A VA examination conducted in June 1996, reported the 
veteran's blood pressure readings at 218/116, 216/114, and 
216/118.  It was reported that the veteran was not taking 
medication for his hypertension.  The diagnoses included 
uncontrolled hypertension.  A VA examination conducted in May 
1999, reported that the veteran was taking medication for his 
hypertension.  Blood pressure readings at that time were 
135/77, 117/61, and 129/66.  Private medical records dated 
between January 1998 and January 1999, did not show diastolic 
pressures of predominantly 120 or more, nor were moderately 
severe symptoms due to hypertension reported.

The RO assigned a 20 percent rating for the veteran's 
hypertension, effective the date of the VA examination 
conducted in June 1996.  As noted above, diastolic pressures 
of predominantly 120 or more are required for a disability 
rating of 40 percent, under either the old or revised rating 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  As 
manifestations of the veteran's service-connected 
hypertension fail to meet this criteria, a rating in excess 
of 20 percent is not warranted.


ORDER

An initial rating for hypertension in excess of 10 percent is 
denied.  An increased rating for hypertension is denied.  


REMAND

The veteran contends that residuals of his service-connected 
cerebrovascular accident are more severe than initially 
rated.  The RO granted service connection for this disorder 
by a rating decision dated in April 1992, and a 20 percent 
evaluation was assigned.  The RO characterized the disorder 
as history of cerebrovascular accident with minimal left 
hemiparesis and probable disorientation (minor).  The Board 
notes that the RO has rated the functional losses in a single 
rating.  Service connection for left hemiparesis of the upper 
extremity and lower extremity, contemplates impairment of the 
particular peripheral nerve affected, and service connection 
for disorientation contemplates a cognitive disorder.  The 
veteran's symptomatology for these three disorders is 
distinct and separate.  As a consequence, under the 
principles enunciated in Brady v. Brown, 4 Vet. App. 203 
(1993), and Esteban v. Brown, 6 Vet. App. 259 (1994), his 
service-connected left hemiparesis of the upper extremity, 
left hemiparesis of the lower extremity, and organic brain 
disorder (disorientation), must be rated separately.  The 
issue of the separate ratings to be assigned for the left 
upper extremity hemiparesis, the left lower extremity 
hemiparesis, and the organic brain syndrome is remanded to 
the RO for further development and readjudication.  

Additionally, the Board remanded the issues of entitlement to 
an initial rating in excess of 20 percent for his 
service-connected cerebrovascular accident residuals and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance for a VA examination.  The 
Board finds this examination failed to provide the 
information requested.  Specifically, the Board requested 
that the examiner identify each separate residual of the 
veteran's cerebrovascular accident and discuss each in 
detail.  Further, the examiner was to provide an opinion as 
to whether the veteran required regular aid and attendance of 
another person in consideration of his service-connected 
disorders.  This development was not accomplished.  The RO is 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives.  The Court has stated that 
compliance by the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1999, 
should be obtained and associated with 
the claims file. 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected residuals 
of a cerebrovascular accident.  All 
pertinent symptomatology and findings 
should be reported in detail.  
Consideration should be given to 
identifying each separate residual of the 
veteran's cerebrovascular accident and 
discussing each in detail, to include 
functional limitations, if any, that are 
a result of any residual.  All indicated 
diagnostic studies should be conducted.  
Additionally, the examiner is 
specifically requested to give an opinion 
and to explain with complete rationale 
whether the veteran requires the regular 
aid and assistance of another person in 
order to contend with his service-
connected disabilities, including 
medication administration, and whether 
the veteran is substantially confined to 
his home.  This opinion should include a 
conclusion as to whether the veteran is 
able to care for the needs of nature, 
feed, bathe, and dress himself, see 
adequately, get out of bed, remain out of 
bed all day, walk, get out of doors, and 
take exercise.  The examiner must render 
the medical information required based on 
objective findings on physical 
examination and not merely record history 
provided by the veteran in the 
examination report.  For example, if the 
veteran states that he is unable to feed 
or dress himself, the examiner should 
assess whether this is true based on 
limitation of range of motion of the arms 
found on examination or some other 
objective findings on examination.  The 
examination report should distinguish 
between subjective complaints and 
objective findings on physical 
examination.  The examining physician 
must complete a VA Form 21-2680, 
Examination for Housebound Status or 
Permanent Need for Aid and Attendance, 
and must indicate the etiology of any 
limitation observed.  A complete 
rationale must be given for each 
conclusion and opinion expressed.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

3.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include information identifying each 
separate residual of the veteran's 
cerebrovascular accident and discussing 
each in detail, or whether the veteran 
requires the regular aid and assistance 
of another person in order to contend 
with his service-connected disabilities, 
the report must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted, with 
consideration of the holdings in 
Fenderson.  The RO may consider assigning 
"staged" ratings, if appropriate.  See 
Fenderson, 12 Vet. App. at 126.  If not, 
the RO should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
afford them a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 



